DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 was filed after the mailing date of the Application on 02/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action responds to the amendment filed on 01/27/2022. Claims 1-4, 7-8, 11-14, 18-27 and 33-34 are pending in the application. Claims 1 and 11 have been amended. Claims 33-34 are recently added.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed on 01/27/2022, with respect to the rejection of the amended claims 1 and 11 in view of Burt and Titus have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Trnka et al. (US 8,109,289) as indicated in the below rejection.
Applicant’s arguments, see pages 7-9, filed on 01/27/2022, with respect to the rejection of the claim 22 in view of Burt and Titus have been fully considered and are persuasive. Therefore , the rejection has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trnka et al. (US 8,109,289).
With regards to claim 1:	Trnka et al. discloses (refer to Fig. 1 below) a water usage control and monitoring system (hydronic network 100) comprising:
a proportional control valve (335) including a valve body having an inlet port (I) and an outlet port (O), a valve element (not shown) assembled with the valve body and disposed between the inlet port and the outlet port, and an electronically operated actuator (320) assembled with the valve body and operable to adjust the valve element to a plurality of flow positions between a closed position and an open position;
an upstream pressure sensor (340) in fluid communication with the inlet port; 
a downstream pressure sensor (345) in fluid communication with the outlet port; and 
a control module (305) operatively connected with the electronically operated actuator, and in communication with the upstream and downstream pressure sensors, wherein the control module is configured to operate the electronically operated actuator in response to pressure indicating signals from the upstream (340) and downstream (345) pressure sensors identifying a measured pressure differential that is smaller than a predetermined pressure differential (target pressure differential), to adjust the valve element to one of the plurality of flow positions to increase the pressure differential across the valve element to substantially match the predetermined pressure differential (Column 7, line 46-57).

    PNG
    media_image1.png
    568
    685
    media_image1.png
    Greyscale

Fig. 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trnka et al. (US 8,109,289).
With regards to claim 2:	Trnka et al. discloses the system of claim 1, except the predetermined pressure differential is less than about 10 psi. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Trnka et al. to have the predetermined pressure differential is less than about 10 psi for a particular application wherein this range of pressure differential works best, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to claim 3: 	Trnka et al. discloses the system of claim 1, but fails to teach the plurality of flow positions includes a minimum flow position providing a flow rate of less than 0.05 gpm at a pressure differential of 5 psi. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the flow positions to include a minimum flow position providing a flow rate of less than 0.05 gpm at a pressure differential of 5 psi for a particular application wherein this value works best since discovering the optimum value of a result effective variable involves only skill in the art.
With regards to claim 4: 	Trnka et al. discloses the system of claim 1, but fails to teach the open position provides a flow rate of at least 10 gpm at a pressure differential of 5 psi. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the open position to provide a flow rate of at least 10 gpm at a pressure differential of 5 psi for a particular application wherein this value works best since discovering the optimum value of a result effective variable involves only skill in the art.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trnka et al., as applied to claim 1 above, and in view of Parker et al. (US 8,960,637).
With regards to claim 7:
Trnka et al. discloses the system of claim 1 (see rejected claim 1 above) wherein the valve (335) is electronically operated..
Trnka et al. does not disclose wherein the valve element comprises a stem with a tapered flow regulating stem tip (100) engageable with an annular valve seat (101) in the valve body when the valve element is in the closed position.
Parker et al. discloses (refer to Fig. 2 below) an electronically operated valve (100) wherein a valve element (7, 9) of the valve comprises a stem (7) with flow regulating tip (9) engageable with an annular valve seat (10) in the valve body when the valve element is in the closed position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Trnka et al. to use electronically operated valve design as disclosed by Parker et al. as an alternative design for the valve (335) to provide the same functional result of control the fluid through the valve element since they are both electronically operated valves.
With regards to claim 8:
	Trnka et al., as modified, discloses the system of claim 1, wherein the valve element comprises a threaded stem (7) and the electronically operated actuator comprises a motorized rotary actuator (2, 4).

    PNG
    media_image2.png
    918
    716
    media_image2.png
    Greyscale

Fig. 2
Claims 11-14, 18-21, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trnka et al. and in view of Titus (US 5,636,653).
With regards to claim 11:	Trnka et al. discloses a method of monitoring fluid usage in a fluid system (hydronic network 100), the method comprising:
 	providing a proportional control valve (335) including a valve element (not shown) operable to control fluid flow from a fluid source (pump 105) to the fluid system (of buildings 110a-c);
 	measuring a first pressure (340) upstream of the valve element and a second pressure (345) downstream of the valve element to identify a pressure differential across the valve element (of valve 335);
 	in response to the identified pressure differential being smaller than a predetermined pressure differential, adjusting the proportional control valve to one of a plurality of flow positions to adjust increase the pressure differential across the valve element to substantially match the predetermined pressure differential (Column 7, lines 46-57);
 	determining a flow rate through the proportional control valve based on the first pressure, the second pressure, and the adjusted flow position of the valve element (Column 5, line 61 to Column 7, line 24).
 	Trnka et al. does not disclose based on the determined flow rate over time, determining an amount of fluid usage in the fluid system.
 	Titus teaches (refer to Fig. 6 and 7) the method of monitoring an amount of fluid usage in a fluid system (Abstract) and teaches of based on the determined flow rate over time, determining an amount of fluid usage in the fluid system (Column 10, lines 28-41) and further teaches that the amount of fluid usage is used to meter the fluid flowing through a fluid delivery system (Column 1, lines 5-7).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of monitoring fluid usage of Trnka et al.  the step of determining an amount of fluid usage as taught by Titus in order to meter the fluid flowing through a fluid delivery system.


With regards to claim 12:
Trnka et al., as modified, discloses (refer to Fig.1 above) the method of claim 11, wherein measuring the first and second pressures comprises transmitting upstream and downstream pressure signals to a control module (305) from upstream (340) and downstream (345) pressure sensors in fluid communication with inlet (I) and outlet (O) ports of the proportional control valve (335).
With regards to claim 13:
Trnka et al., as modified, discloses (refer to Fig. 1 above) the method of claim 12, wherein the proportional control valve includes an electronically operated actuator (320), wherein adjusting the proportional control valve comprises transmitting a control signal from the control module (305) to the electronically operated actuator (320).
With regards to claim 14:	Trnka et al., as modified, discloses the method of claim 11, except the predetermined pressure differential is less than about 10 psi. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Trnka et al. to have the predetermined pressure differential is less than about 10 psi for a particular application wherein this range of pressure differential works best, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to claim 18:
Trnka et al., as modified, discloses (Titus, column 2, line 36 to Column 3, line 63) the method of any of claim 11, further comprising comparing the determined flow rate to stored flow rate signatures for a plurality of fixtures (appliances 44, 40, 48; Titus FIG. 3) in the fluid system to identify usage of one of the plurality of fixtures.
With regards to claim 19:
 	Trnka et al. as modified, discloses (Titus, Column 3, lines 52-63) the method of claim 18, further comprising generating a user communication indicating a likely leak at the one of the plurality of fixtures when fluid usage consistent with leakage is measured after identified usage of one of the plurality of fixtures.
With regards to claim 20:
 	Trnka et al., as modified, discloses (Titus, column 2, line 36 to Column 3, line 63) the method of claim 11, further comprising comparing the determined flow rate over time to one or more thresholds corresponding to improper fluid usage, and in response to the determined flow rate over time exceeding one of the one or more thresholds, generating a user communication indicating likely improper fluid usage.
With regards to claim 21:
 	Trnka et al., as modified, discloses (see Titus, FIG. 19, step 262 to 266) the method of any of claim 11, further comprising comparing the determined flow rate over time to one or more thresholds corresponding to improper fluid usage, and in response to the determined flow rate over time exceeding one of the one or more thresholds, automatically moving the proportional control valve to a closed position.
With regards to claim 34:
 	Trnka et al., as modified, discloses the method of claim 11, further comprising adjusting the proportional control valve to one of the plurality of flow positions to decrease the pressure differential across the valve element to substantially match the predetermined pressure differential in response to the identified pressure differential being greater than the predetermined pressure differential (Column 7, line 46-57).
Allowable Subject Matter
Claims 22-27, and 33 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753